    Case 3:19-mc-00008-B Document 8 Filed 03/14/19       Page 1 of 2 PageID 37



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

                                     §
 IN RE: SCOTTIE ALLEN                §             3:19-mc-00008-b
                                     §


        SUPPLEMENTAL RESPONSE TO SHOW CAUSE ORDER


COMES NOW, Scottie Allen by and through his attorney of record Russell Wilson

II and files this his supplemental response to the Court’s January 22, 2019 show

cause order and order of March 8, 2019. The March 8, 2019 order specifically

requires that the response show why this Court should not impose a reciprocal

sanction under Local Rule 57.8 (a) and (h). The respondent and would show the

Court as follows:

                                             I.

Pursuant to Local Rule 57.8 (h)(2) Mr. Allen does not oppose reciprocal discipline.




SUPPLEMENTAL RESPONSE TO SHOW CAUSE ORDER
Page 1 of 2
   Case 3:19-mc-00008-B Document 8 Filed 03/14/19   Page 2 of 2 PageID 38




                                  Respectfully submitted,

                                  Russell Wilson
                                  SBN 00794870
                                  1910 Pacific Ave #15100
                                  Dallas, Texas 75201
                                  (469) 573-0211


                                  By: /S/ Russell Wilson II
                                    Russell Wilson II
                                    State Bar No. 00794870
                                    Attorney for Scottie Allen




SUPPLEMENTAL RESPONSE TO SHOW CAUSE ORDER
Page 2 of 2
